Citation Nr: 0934207	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-35 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a low back injury.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ring finger injury.

3.	Entitlement to service connection for a recurrent strain 
of the left ankle.

4.	Entitlement to service connection for a seizure disorder.

5.	Entitlement to a compensable evaluation for an inguinal 
hernia.

6.	Entitlement to a compensable evaluation for status post 
left varicocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1952 to 
December 1961, periods of active duty for training (ACDUTRA) 
from July 25, 1981, to August 8, 1981, and from August 8, 
1990, to August 24, 1990, with additional periods of Reserves 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction of the Veteran's claim has been 
transferred to the RO in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a June 2007 hearing conducted at the 
RO.  A transcript of the hearing is of record.

This case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.

The issue of entitlement to a compensable evaluation for an 
inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An October 1996 Board decision denied the Veteran's claim 
of entitlement to service connection for residuals of a 
low back injury.  The Veteran was notified of his 
appellate rights, but did not perfect an appeal of the 
Board's decision.

2.	Evidence received since the October 1996 Board decision is 
cumulative of the evidence of record at the time of the 
October 1996 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a low back injury nor 
does it raise a reasonable possibility of substantiating 
the Veteran's service connection claim.

3.	A March 1998 rating decision denied the Veteran's claim of 
entitlement to service connection for a right ring finger 
injury.  The Veteran was notified of his appellate rights, 
but did not file a notice of disagreement within one year 
of the rating decision.

4.	Evidence received since the March 1998 rating decision is 
cumulative of the evidence of record at the time of the 
March 1998 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a right ring finger injury nor does it 
raise a reasonable possibility of substantiating the 
Veteran's service connection claim.

5.	The competent medical evidence of record indicates the 
Veteran is diagnosed with a recurrent left ankle strain 
that is etiologically related to active service.

6.	A seizure disorder was not manifested in active service or 
within one year of service discharge, and any current 
seizure disorder is not otherwise etiologically related to 
such service.

7.	The Veteran's service-connected status post left 
varicocelectomy is not manifested by a scar, pain on 
examination or any related genitourinary symptoms that 
would warrant a separate compensable evaluation.


CONCLUSIONS OF LAW

1.	The October 1996 Board decision which denied the Veteran's 
claim of entitlement to service connection for residuals 
of a low back injury is final.  38 U.S.C.A. § 7266 (West 
2002).

2.	Evidence received since the October 1996 Board decision in 
connection with Veteran's claim of entitlement to service 
connection for residuals of a low back injury is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	The March 1998 rating decision which denied the Veteran's 
claim of entitlement to service connection for a right 
ring finger injury is final.  38 U.S.C.A. § 7105(c) (West 
2002).

4.	Evidence received since the March 1998 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a right ring finger injury is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.	Recurrent left ankle strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

6.	A seizure disorder was not incurred in or aggravated by 
active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

7.	The criteria for a compensable evaluation for status post 
left varicocelectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
April 2008 and April 2009 VCAA notice letters satisfied the 
requirements of Kent.

In the instant case, the Veteran received sufficient 
notification through October 2003, April and November 2006, 
August 2007, April 2008 and April 2009 VCAA notice letters.  
These letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, supra, which 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
An April 2006 VCAA letter provided such notice.  Also during 
the pendency of this appeal, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  An 
April 2009 VCAA notice letter satisfies the requirements of 
Vazquez-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  All 
post-service VA and private treatment records and reports 
identified by the Veteran have been obtained.  The Veteran 
has not identified any additional records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
assist the Veteran is obtaining records has been satisfied.  
The Veteran was afforded VA examinations in November 2003, 
July 2008 and May 2009 in which the examiners reviewed the 
Veteran's medical records and provided adequate medical 
opinions.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO and Board denial is final under 
38 U.S.C.A. §§ 7105(c) and 7266, respectively, and the claim 
may only be reopened through the receipt of 'new and 
material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
August 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an October 1996 Board decision, the Veteran's claim of 
service connection for residuals of a low back injury was 
denied on the basis that there was no competent medical 
evidence providing an etiological relationship between the 
Veteran's current low back disorder and an in-service event 
or injury.  The Veteran was notified of his appellate rights, 
but did not initiate an appeal of the decision; therefore, 
the Board's decision is final.  38 U.S.C.A. § 7266.  The 
Veteran's claim of service connection for a right finger 
injury was denied by a March 1998 RO decision on the same 
basis.  Again, the Veteran was notified of his appellate 
rights, but did not initiate an appeal of this decision; 
therefore, the RO's March 1998 decision is final.  38 
U.S.C.A. § 7105.

Evidence received prior to the October 1996 Board decision 
and March 1998 RO decision included service treatment 
records, VA treatment records, and private treatment records.  
As noted above, according to the October 1996 Board and March 
1998 RO decisions, the Veteran's claim for service connection 
for both residuals of a low back injury and a right ring 
finger injury were denied because there was no competent 
medical evidence of record establishing an etiological link 
between the Veteran's current low back and right ring finger 
disorders to his active service.

New evidence received since the October 1996 Board decision 
and March 1998 RO decision includes further VA and private 
treatment records and the Veteran and his spouse's testimony 
at a July 2007 Board hearing.  Significantly, the updated VA 
and private treatment records indicate continued treatment 
for degenerative joint disease of the low back and residuals 
of a right ring finger fracture.  Further, the newly received 
evidence indicates the Veteran and his spouse continue to 
contend the Veteran's current disorders are etiologically 
related to active service.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
October 1996 Board decision and March 1998 RO decision, and 
does not raise a reasonable possibility of substantiating the 
Veteran's claims of service connection.  In this regard, the 
Board notes the newly received evidence continues to show the 
Veteran suffers from degenerative joint disease of the low 
back and a healed fracture of the right ring finger, and that 
he continues to assert these conditions are related to his 
active service.  However, the record does not contain any 
competent opinion suggesting an etiological relationship 
between the Veteran's current low back or right ring finger 
disorders and his active service.  In this regard, the Board 
notes that as laypersons, the Veteran and his spouse have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to reopen the claims for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Therefore, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the Veteran's claims.  As the Veteran has not 
submitted new and material evidence, the application to 
reopen the previously denied claims of entitlement to service 
connection for residuals of a low back injury and residuals 
of a right ring finger injury must be denied.  38 C.F.R. § 
3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Recurrent Sprain of the Left Ankle

The Veteran asserts entitlement to service connection for a 
left ankle disorder.  Specifically, he contends that he 
injured his left ankle while on active duty and has suffered 
from a chronic left ankle condition since separation from 
service.

Initially, the Board observes that the Veteran has been 
diagnosed with an occasional recurrent left ankle strain.  
See, e.g., May 2009 VA examination report.  However, service 
treatment records are absent a diagnosis of a recurrent ankle 
strain or any other chronic left ankle disorder.  The Board 
observes that the lack of evidence of a chronic left ankle 
disorder during service or immediately following service is 
not fatal to the Veteran's claim.  Rather, the Board must now 
turn to the issue of whether there is competent evidence 
which attributes any post-service diagnosis of a recurrent 
left ankle strain to service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993); see also 38 C.F.R. § 3.303(d) (2008).

Significantly, in reviewing the evidence of record, the Board 
observes the Veteran was provided a VA examination in May 
2009 to address the nature and etiology of any left ankle 
disorder.  The VA examiner noted that the Veteran likely has 
an occasional recurrent left ankle strain which could very 
likely be from his original in-service injury in 1957.  As 
such, in light of the May 2009 VA examination report, the 
Board finds that the Veteran has a current diagnosis of 
recurrent left ankle strain that is etiologically related to 
active service.  While this disorder was not diagnosed during 
the Veteran's active service, the Board finds that the 
competent medical evidence of record indicates it is 
etiologically related to an injury sustained while on active 
service.  As such, the Board concludes that service 
connection for a recurrent left ankle strain is warranted.

Seizure Disorder

The Veteran maintains that he currently suffers from a 
seizure disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed seizure 
disorder is related to an in-service incident in which he an 
explosion occurred on ship, apparently causing him to lose 
consciousness.  He contends that he woke up in the hospital, 
but does not know how he got there.  He further contends he 
has suffered from seizures since.  Initially, the Board 
observes the Veteran solely contends his current seizure 
disorder arises directly from his period of active service.  
See, e.g., July 2007 Board hearing transcript.  As such, the 
Board will not address the Veteran's period of ACDUTRA in the 
instant case.

Initially, the Board notes that certain chronic disabilities, 
including epilepsies, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

While the evidence reveals that the Veteran currently suffers 
from a seizure disorder, diagnosed as petit mal seizures, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
active service or any incident therein.  Service treatment 
records are absent complaints of seizures, or any other 
neurological disorder, during service.  While the evidence 
reveals the Veteran was hospitalized at the U.S. Naval 
Hospital in Philadelphia, Pennsylvania, in January 1959, this 
hospitalization was for influenza.  There is no indication 
the Veteran lost consciousness or suffered seizures in 
connection with the January 1959 hospitalization.  
Furthermore, the Board notes a November 1961 Report of 
Medical Examination, completed upon the Veteran's separation 
from active service, indicates a normal neurologic clinical 
evaluation.  As such, the Board finds the Veteran did not 
suffer from a seizure disorder during service.

In addition, the Board observes there is no continuity of 
symptomatology since service in the instant case.  In this 
regard, the Board acknowledges the Veteran has consistently 
conveyed a longstanding history of seizures dating back to 
active service.  See, e.g., September 1986 VA treatment 
record, May 2009 VA examination report.  However, the Board 
observes the Veteran's personal history of seizures is based 
upon periods in which he loses consciousness, falls asleep or 
"loses time."  Further, a September 2006 VA treatment 
record indicates "episodes of passing out [are] likely not 
epileptic."  As such, while the Board acknowledges the 
Veteran's assertion that he has suffered from symptoms of 
losing consciousness, falling asleep, etc., since active 
service, he is not competent to diagnose such symptoms as 
seizures.  See Espiritu, supra.   Therefore, in light of the 
September 2006 VA treatment record, the Board find the 
preponderance of the evidence indicates such symptoms are not 
related to a diagnosed seizure disorder.  Therefore, the 
Board finds that the Veteran has not suffered from a 
continuity of symptomatology related to a seizure disorder 
since active service.  

Furthermore, there is no evidence of record that the Veteran 
received a clinical diagnosis of a seizure disorder until at 
least November 1984, a period of over 20 years following the 
Veteran's separation from active service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Finally, as the Veteran was not diagnosed with a seizure 
disorder, or other epileptic disorder, with in one year of 
service discharge, the presumption of service connection does 
not apply in the instant case.  See 38 C.F.R. §§ 3.307, 
3.309(a). 

The Veteran was afforded a VA examination in May 2009, during 
which the examiner noted the Veteran's claimed history of 
losing consciousness in service and suffering from seizures 
since.  After reviewing the Veteran's service medical records 
and claims folder, and physically examining the Veteran, the 
VA examiner stated that the Veteran's current seizure 
disorder is less likely as not related his active service.  
In support of this opinion, the VA examiner noted that the 
Veteran's service treatment records fail to show a seizure 
event or any head trauma that would have lead to a seizure 
disorder after discharge.  

In sum, the Board finds that there is no competent evidence 
of a seizure disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
seizure disorder and any event or injury during active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his present seizure disorder is the result of in-service 
injury or illness, and the length of time between his 
separation from service and first clinical diagnosis of a 
seizure disorder weighs against granting the Veteran's claim 
on both a direct and presumptive basis.  Furthermore, the 
competent evidence indicates the Veteran's reported 
symptomatology since service are unrelated to his current 
epileptic condition, and a VA examiner has opined that the 
Veteran's current seizure disorder is not related to his 
active service.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed seizure disorder is etiologically 
related to active service.  However, the Board notes that as 
a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, supra.  Consequently, lay assertions 
of medical diagnosis or etiology cannot constitute evidence 
upon which to grant the claim for service connection. Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a seizure disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected status post left 
varicocelectomy is currently evaluated as noncompensable 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
pertaining to superficial scars which are painful on 
examination.  Under Diagnostic Code 7804, a maximum 10 
percent evaluation is warranted where a scar is not 
associated with soft tissue damage and is painful on 
examination.  Id.  The Veteran contends that an increased 
evaluation is warranted, as he experiences scrotal pain 
associated with his left varicocelectomy.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-
54,712 (October 23, 2008).  However, the Board observes the 
amended criteria are only applicable to "applications for 
benefits received by VA on or after October 23, 2008."  Id. 
at 54,708.  Thus, there is no impact on the Veteran's current 
claim for benefits, which was received by VA in August 2003.

In reviewing the evidence of record, the Board finds that a 
compensable evaluation is not warranted for the Veteran's 
status post left varicocelectomy at any point in the appeal 
period.  In this regard, the Board notes a July 2008 VA 
examination found no current evidence of a scar, tenderness 
on palpitation, underlying tissue damage or ulceration or 
breakdown.  Furthermore, while the evidence indicates 
subjective evidence of pain (see, e.g., July 2007 Board 
hearing transcript, July 2008 VA examination report), the 
objective evidence of record, to include a scrotal 
ultrasound, relates this pain to non-service-connected 
orchialgia.  See August 2006 VA Urology Outpatient Progress 
Note.

The Board has considered whether other potentially applicable 
diagnostic codes that may result in the assignment of a 
compensable evaluation.  However, as there is no evidence of 
a post-surgical scar at any point during the appeal period, 
Diagnostic Codes 7800-7805 do not apply in the instant case.  
Furthermore, there is no evidence the Veteran's service-
connected condition results in any genitourinary 
symptomatology; as such, the provisions of 38 C.F.R. § 4.115 
do not apply.  See, e.g., November 2003 and July 2008 VA 
examination reports.

The Board acknowledges the Veteran's statements that his 
status post left varicocelectomy warrants a compensable 
evaluation.  However, as noted above, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.118 with respect to determining the 
severity of his service-connected status post left 
varicocelectomy.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, supra; 38 C.F.R. § 
3.159(a)(1) and (2) (2008).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for service-connected status post left 
varicocelectomy at any point during the appeal period, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002); see also Hart, supra.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disability on appeal with the established criteria found in 
the rating schedule for this disability show that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of a low back 
injury has not been submitted; the appeal is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right ring finger 
injury has not been submitted; the appeal is denied.

Service connection for recurrent left ankle strain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for a seizure disorder is denied.

A compensable evaluation for status post left varicocelectomy 
is denied.


REMAND

The Veteran asserts he is entitled to a compensable 
evaluation for an inguinal hernia.  Initially, the Board 
observes the Veteran was provided a VA examination in 
November 2003 to determine the current severity of the 
Veteran's service-connected condition.  The November 2003 VA 
examination report reflects the Veteran exhibits both left 
and right inguinal scars, as well as a long vertical scar to 
the left of midline reflecting an unrelated surgery for an 
aortic aneurysm.  Further, while the VA examination report 
notes the Veteran reported tenderness in the epigastrium in 
the area of the scar, it does not indicate which scar the 
Veteran relates as painful.  Furthermore, the Board observes 
the Veteran reported pain in the lower right abdomen at the 
July 2007 Board hearing.  Finally, the Board observes the 
Veteran has not been provided a VA skin examination to 
determine whether he is entitled to a compensable evaluation 
for any residuals of inguinal hernia repair.

Accordingly, the case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

1.	Provide the Veteran with a VA skin 
examination to determine the current 
severity of his scars related to bilateral 
inguinal hernia repair.  The claims file, 
to include this REMAND, must be made 
available to the examiner for review, and 
the examination report should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Following physical 
examination of the Veteran, the examiner 
is requested to report :

i.	The dimensions of the scars related 
to the Veteran's inguinal hernia 
repair, including length and width;

ii.	Whether the scar(s) are elevated or 
depressed on palpation;

iii.	Whether there is adherence to 
underlying tissue;

iv.	Whether the skin is hypo- or hyper-
pigmented and, if so, the dimensions 
of such pigmentation;

v.	Whether the skin texture is abnormal 
and, if so, the dimensions of such 
abnormality;

vi.	Whether there is underlying soft 
tissue missing and, if so, the 
dimensions of missing tissue;

vii.	Whether the skin is indurated and 
inflexible and, if so, the dimensions 
of such symptoms;

viii.	Whether the scar(s) are painful on 
examination.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   






	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


